         Case 1:20-cv-08884-PAE Document 90 Filed 07/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 PFSS 2020 HOLDING COMPANY LLC,

                                       Plaintiff,                       20 Civ. 8884 (PAE)
                        -v-
                                                                              ORDER
 FINDLAY ESTATES, LLC, et al.,

                                       Defendants.


PAUL A. ENGELMA YER, District Judge:

       A case management conference is scheduled for July 27, 2021 at 4 p.m. Diet. 89. Due to

the current public health situation, that conference will be a telephonic conference. The parties

should call into the Court's dedicated conference line at (888) 363-4749, and enter Access Code

468-4906, followed by the pound(#) key. Counsel are directed to review the Court's

Emergency Individual Rules and Practices in Light of COVID-19, found at

https://nysd.uscomts.gov/hon-paul-engelmayer, for the Comt's procedures for telephonic

conferences and for instructions for communicating with chambers.

       SO ORDERED.



                                                             United States District Judge
Dated: July 26, 2021
       New York, New York
